 1   ROGER D. WILSON SBN: 192207
     LAW OFFICE OF ROGER D. WILSON
 2   2377 West Shaw Avenue, Suite 208
     Fresno, California 93711
 3   Telephone: (559) 233-4100
     Facsimile: (559) 746-7200
     Email: roger@wilson-law.com
 4

 5

 6   Attorney for Defendant, SCOTT T. CARLTON

 7

 8

 9                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                  ******
11
     UNITED STATES OF AMERICA,                             Case No.: 1:15-CR-00229 DAD-BAM
12
                      Plaintiff,
13                                                         STIPULATION TO VACATE CURRENT
             v.                                            SENTENCING DATE; STIPULATION TO
14                                                         SET A NEW SENTENCING DATE;
15   SCOTT T. CARLTON,                                     ORDER.

16                    Defendant.

17

18           Defendant SCOTT T. CARLTON by and through his attorney, ROGER D. WILSON,
19   and Plaintiff United States of America, by and through its counsel of record MCGREGOR
20   SCOTT, United States Attorney, and MARK J. MCKEON, Assistant U.S. Attorney, hereby
21   stipulate as follows:
22           1.       The parties agree and stipulate and request that the Court find the following:
23           2.       Counsel for defendant met with defendant on October 14, 2018 to discuss this
24   matter and at that time defendant advised counsel of certain serious and immediate medical
25   issues that may require hospitalization;
26           3.       On December 10, 2018, defendant entered a plea of guilty before District Judge
27   Dale A. Drozd. [Doc. No. 64]
28   ///
                                                       1
 1          4.      On December 10, 2018, sentencing was set for March 25, 2019, and defendant

 2   was ordered to meet with U.S. Probation to set up an appointment for the pre-sentence report

 3   and recommendation. [Doc No. 64]

 4          5.      On January 28, 2019, defendant communicated with counsel that he would be

 5   undergoing surgery on his knee on February 15, 2019, to be followed by required surgery on

 6   his colon, both necessitating some recovery time.

 7          6.      By this stipulation, the parties request that the sentencing date currently

 8   scheduled on March 25, 2019 be vacated and a new sentencing date for May 6, 2019, or at a

 9   time that is convenient to the court, be set.
10          Counsel for defendant discussed the request to vacate the current sentencing date and

11   request a new sentencing date with Assistant United States Attorney Mark J. McKeon and with

12   United States Probation Officer Megan Pascual before making the request of the Court.

13          Counsel has discussed the upcoming sentencing date with defendant and is satisfied that

14   all relevant matters have been adequately reviewed and explained.

15          IT IS SO STIPULATED.

16
                                                     Respectfully submitted,
17

18    Dated:       January 29, 2019           By:                 /s/ Roger D. Wilson
                                                                      ROGER D. WILSON
19                                                             Attorney for SCOTT T. CARLTON
20

21
      Dated:       January 29, 2019           By:                     /s/ Mark J. McKeon
22                                                                    MARK J. MCKEON
                                                                Assistant United States Attorney
23

24

25
                                                     --o0o--
26
27

28

                                                        2
 1                                               ORDER

 2

 3          IT IS SO FOUND AND ORDERED that the above Stipulation to vacate the currently

 4   scheduled sentencing date of March 25, 2019; and to set a new sentencing date of May 6, 2019,

 5   is hereby approved and the modifications set forth in paragraphs Four (4), Five (5) and Six (6)

 6   of the Stipulation are adopted as findings by the Court.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     January 30, 2019
                                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
